Petitioner is serving a lengthy term of imprisonment as a result of his conviction of attempted murder in the first degree, attempted assault in the first degree, burglary in the second degree and two counts of criminal possession of a weapon in the second degree. He has unsuccessfully challenged those convictions upon direct appeal and in collateral proceedings, including several motions made pursuant to CPL article 440. Petitioner *887subsequently brought this habeas corpus proceeding, arguing that the indictment failed to allege every material element of the crimes charged and was jurisdictionally defective. Supreme Court, sua sponte, dismissed the petition. Petitioner now appeals.
We affirm. Petitioner’s arguments either could have been or were raised upon direct appeal or in a CPL article 440 motion and, as no extraordinary circumstances warranting a departure from traditional orderly procedure exist here, habeas corpus relief is unavailable to him (see People ex rel. Chapman v LaClair, 64 AD3d 1026, 1026-1027 [2009], Iv denied 13 NY3d 712 [2009]; People ex rel. Lewis v Graham, 57 AB3d 1508, 1508-1509 [2008], Iv denied 12 NY3d 705 [2009]).
Peters, J.P., Lahtinen, Stein, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.